Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 12, 2022

                                           No. 04-22-00622-CV

                                      IN RE Marissa PETERSON

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       After consideration, we GRANT real party in interest’s unopposed second motion for
extension of time to file a response to the petition for writ of mandamus. Real party in interest’s
response is due on or before December 22, 2022. Additional requests for extension of time are
disfavored absent extenuating circumstances.


           It is so ORDERED on December 12, 2022.

                                                                    PER CURIAM

           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT




1
  This proceeding arises out of Cause No. 2017-CI-19610, styled Marissa Peterson v. HEB Grocery Co., LP.,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.